Citation Nr: 0013054	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for a gastrointestinal disorder manifested by duodenal ulcer.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION


The veteran has active military duty from September 1955 to 
September 1957, from November 1957 to August 1961, and from 
June 1965 to May 1967.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).

In September 1997, the Board denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
gastrointestinal disorder.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court) and by an Order dated in November 
1999, the Court vacated the September 1997 decision and 
remanded the case to the Board for readjudication consistent 
with a Joint Motion for Remand.

The veteran raised the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability at his personal hearing before the Board in 
1997.  This issue is not ready for appellate review, and is 
therefore referred to the RO for appropriate disposition.


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim on appeal is based on the 
assignment of an initial rating for the veteran's 
gastrointestinal disorder following the initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Instead, in Fenderson, the Court held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  As in Fenderson, 
the RO in this case has also misidentified the issue on 
appeal as a claim for an increased disability rating, rather 
than as a disagreement with the original rating award for 
this disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Joint Motion for Remand has instructed that 
further development of the case is necessary.  Accordingly, 
this case is remanded to the RO for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to March 
1996, not already of record and to 
include medical records from the VA 
Medical Center located in Palm Beach, 
Florida, should be obtained and 
associated with the claims file.  

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as all medical records relied upon 
concerning that claim, to include the 
complete medical evaluation and reports 
from L. Wylie, M.D.

3.  A request should be made to the 
service department for any additional 
service medical records for the veteran 
to include reports of x-ray films and 
reports in connection with any treatment 
for a gastric ulcer.  The RO should 
request all medical records for the 
veteran for his periods of service from 
the Naval facilities at Annapolis, 
Maryland, and Oceana, Virginia, where he 
has testified he was assigned and 
received pertinent treatment.  

4.  The RO should request treatment 
records from the District of Columbia 
General Hospital for treatment between 
the years of 1965 and 1971.  If no 
treatment records are available prior to 
September 1990 for the the veteran, the 
hospital should be requested to verify 
this information in writing.  

5.  With regard to the above, the RO 
should document all efforts to comply 
with the requested development and 
associate all documentation of these 
efforts in the claims file.  Any negative 
response to these requests should be 
incorporated in the claims file.  The 
veteran should be notified of any 
negative response and should be further 
notified that the final responsibility 
for submission of evidence supporting the 
claim is his own.  The veteran should be 
provided with the opportunity to respond, 
by independently attempting to obtain 
these records, and/or submitting 
alternative evidence.  

6.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent of his service-connected 
gastrointestinal disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The RO must furnish the 
examiner with a copy of the rating 
criteria for evaluating duodenal ulcers 
and request that the examiner comment as 
to the presence or absence of each 
symptom and finding required under the 
rating criteria, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The claims file must be 
made available to the examiner for review 
and the examination report must reflect 
that such a review was made.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

8.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  Thereafter, the RO should adjudicate 
the issue of entitlement to an initial 
evaluation in excess 40 percent for a 
gastrointestinal disorder considering the 
holding in  Fenderson.  The RO may 
consider assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126.  

10.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  The supplemental 
statement of the case should address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

As noted above, this remand is in conjunction with a Court 
Order dated in November 1999.  The RO is advised that the 
Board is obligated by law to ensure that the RO complies with 
its directives.  The Court has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




